Mr. Chief Justice Del Tobo,
dissenting.
Although I acknowledge the force of the contrary arguments, in my opinion Act No. 19 of 1928 regulating the sale of foreign coffee, which is attacked, is not unconstitutional, as it only imposes an inspection fee and the affixing of certain stamps to enable the consumer to know that what he buys is foreign and not Puerto Rican coffee. To require a foreign article sold in a state or territory of the Union to appear as such is not to interfere with interstate commerce. It would have to be shown that the fee charged in order to put the measure in practice, from its magnitude or from any other circumstance, showed the intention to prohibit or *73hinder, and that it in fact hindered or prohibited interstate commerce in order to declare the law unconstitutional; and in my opinion no such thing has been shown in the present ease.